                  Case 1:17-cr-00041-DAD-BAM Document 82 Filed 08/31/20 Page 1 of 1
                             IN THE UNITED STATES DISTRICT COURT FOR THE
                                      EASTERN DISTRICT OF CALIFORNIA

 United States of America,                                   )
                                                             )          REENTRY COURT PROGRAM
             v.                                              )
                                                             )        ORDER TO REDUCE PROBATION
 Joseph V. Alvarez,                                          )        FOR SUCCESSFUL COMPLETION
                                                             )             OF REENTRY COURT
                                               Defendant.    )              (18 U.S.C. 3583(3)(1)
                                                             )
                                                             )      Docket Number: 0972 1:17CR00041-001
                                                             )

        On July 31, 2019, the defendant was accepted as a participant in the Reentry Court Program. As of July
29, 2020, the defendant successfully completed the Reentry Court Program.

            It is recommended by the Reentry Court Team that due to defendant’s successful completion of the Reentry
Court Program, the defendant’s Probation is to be reduced by one year, with a new termination date of July 7, 2023.


            In accordance with 18 U.S.C. § 3583(3)(1), the Reentry Court Judge orders that a reduction is
approved. The Probation imposed on July 8, 2019, is hereby reduced by one year for defendant’s successful
completion of the Eastern District of California’s Reentry Court Program.


            These findings and recommendation are submitted to the District Judge assigned to this action, pursuant to
28 U.S.C. § 636(b)(1)(B) and this Court’s Local Rule 302 and shall be considered forthwith without the need for
time to respond.

      August 28, 2020
     Date                                                        The Honorable Sheila K. Oberto
                                                                 U.S. Magistrate Judge


            IT IS ORDERED that these findings and recommendations are hereby adopted and approved. The
defendant’s Probation is reduced by one year, with a new termination date of July 7, 2023.


                  August 28, 2020

     Date                                                        The Honorable Dale A. Drozd
                                                                 U.S. District Judge


cc          Defendant
            Assistant United States Attorney: Ross Pearson
            Fresno Forfeiture Unit
            Defense Counsel: Richard Oberto
            FLU Unit – United States Attorney’s Office
            Fiscal Clerk - Clerk's Office

                                                                                                                            Rev. 08/2020
                                                                                       CAE___REENTRY COURT_ORDER TO REDUCE SUPERVISION
